 

EXHIBIT 10.6

 

SUBORDINATION AGREEMENT
(2016 CTI–Shareholder Debt)

 

This Subordination Agreement made and entered into as of October 12, 2016, but
effective as of September 30, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), is by and among CTI
Industries CORPORATION, an Illinois corporation (the “Debtor”), Stephen M.
Merrick, an individual (“Merrick”), John H. Schwan, an individual (“Schwan” and,
together with Merrick, each a “Subordinated Creditor”), and BMO PRIVATE EQUITY
(U.S.), INC., a Delaware corporation (the “Purchaser”).

 

RECITALS:

 

A.           Pursuant to that certain Note and Warrant Purchase Agreement dated
as of July 17, 2012 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Purchase Agreement”), by and between the Debtor and the
Purchaser, the Purchaser has agreed, subject to certain terms and conditions, to
among other things, purchase from the Debtor a senior secured subordinated
promissory note in the aggregate principal amount of $5,000,000.

 

B.           Pursuant to a Promissory Note dated September 30, 2016, in the
original principal amount of $370,000 made by the Debtor and payable to Merrick
(the “2016 CTI–Merrick Note”), and a Promissory Note dated September 30, 2016,
in the original principal amount of $530,000 made by the Debtor and payable to
Schwan (the “2016 CTI–Schwan Note” and, together with the 2016 CTI–Merrick Note,
together with any further notes, instruments or agreements, collectively, the
“Subordinated Debt Instruments”), the Debtor is or will be indebted in various
amounts to the Subordinated Creditors.

 

C.           The Debtor’s incurring the Subordinated Debt (as defined below)
requires the Purchaser’s consent, and it is a condition the Purchaser’s consent
that the Debtor and the Subordinated Creditors deliver this Agreement.

 

D.           Therefore, the Debtor, the Subordinated Creditors, and the
Purchaser now desire to enter into this Agreement.

 

AGREEMENTS:

 

In consideration of the Recitals and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1.           Definitions. Capitalized terms not otherwise defined herein
(including the Recitals) have the meaning assigned to such terms in the Purchase
Agreement. As used herein, the following terms have the following meanings:

 

(a)          “2016 Merrick–BMO Debt” means the indebtedness of Merrick owing to
the Senior Lender evidenced by, among other documents, the 2016 Merrick–BMO Line
of Credit Agreement and a Promissory Note dated September 30, 2016, in the
original principal amount of $1,152,000 made by Merrick and payable to the
Senior Lender.

 

 

 

 

(b)          “2016 Merrick–BMO Line of Credit Agreement” means a Line of Credit
Agreement entered into as of September 30, 2016, by and between Merrick and the
Senior Lender, as amended from time to time.

 

(c)          “2016 Schwan–BMO Debt” means the indebtedness of Schwan,
individually and as Trustee of the John H. Schwan Revocable Trust dated
September 9, 1997, owing to the Senior Lender evidenced by, among other
documents, the 2016 Schwan–BMO Line of Credit Agreement and a Promissory Note
dated September 30, 2016, in the original principal amount of $2,250,000 made by
Schwan, individually and as Trustee of the John H. Schwan Revocable Trust dated
September 9, 1997, and payable to the Senior Lender.

 

(d)          “2016 Schwan–BMO Line of Credit Agreement” means a Line of Credit
Agreement entered into as of September 30, 2016, by and between Schwan,
individually and as Trustee of the John H. Schwan Revocable Trust dated
September 9, 1997, and the Senior Lender, as amended from time to time.

 

(e)          “2016 Walmart Promotional Program” means a program and arrangement
pursuant to which the Debtor will provide and sell to Walmart in November 2016
approximately 4,000 half-pallets of vacuum-sealing machines and rolls of film
for sale at Walmart stores.

 

(f)          “Merrick Bridge Repayment” means the “Bridge Repayment” under and
as defined in the 2016 Merrick–BMO Line of Credit Agreement, as in effect on or
about October 12, 2016.

 

(g)          “Schwan Bridge Repayment” means the “Bridge Repayment” under and as
defined in the 2016 Schwan–BMO Line of Credit Agreement, as in effect on or
about October 12, 2016.

 

(h)          “Subordinated Debt” means all of the indebtedness, obligations, and
liabilities of the Debtor to the Subordinated Creditors evidenced by the
Subordinated Debt Instruments.

 

(i)          “Superior Debt” means the Obligations, together with any and all
liabilities, indebtedness and obligations of the Debtor to the Purchaser,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and whether created directly or acquired by
assignment or otherwise, including, but not limited to, all indebtedness,
obligations and liabilities of the Debtor to the Purchaser under the Purchase
Agreement, the Note, or any other Operative Document.

 

2.           Subordination.

 

(a)          Subordination of the Subordinated Debt. Each Subordinated Creditor
postpones and subordinates to the extent and in the manner provided in this
Agreement all of such Subordinated Creditor’s Subordinated Debt to the payment
of all of the Superior Debt. Each Subordinated Creditor shall insure that any
instrument or document evidencing such Subordinated Creditor’s Subordinated Debt
shall bear the following legend:

 

 2 

 

 

Payment of the indebtedness evidenced by this instrument or document and the
rights of the holder hereof are subordinated and subject to the rights of BMO
Private Equity (U.S.), Inc. to the extent provided in a Subordination Agreement
dated as of September 30, 2016, from the payee to said lender.

 

The Debtor’s and each Subordinated Creditor’s books shall be marked to evidence
subordination of all of the Subordinated Debt to the Superior Debt. The
Purchaser is authorized to examine such books from time to time and to make any
notations required by this Agreement. All instruments and documents evidencing
the Subordinated Debt shall, upon request, be delivered to the Purchaser
properly assigned or endorsed to the Purchaser. Nothing contained in this
Agreement shall affect the validity of the Subordinated Debt.

 

(b)          Subordination of the Liens Securing the Subordinated Debt. Each
Subordinated Creditor (i) acknowledges that, as of the date hereof, such
Subordinated Creditor has no lien, security interest in, or other right to, any
property of the Debtor, and (ii) covenants that it will not obtain any lien,
security interest in, or other right to, any property of the Debtor without the
Purchaser’s prior written consent. To the extent that, notwithstanding the
foregoing acknowledgment and covenant, any Subordinated Creditor acquires any
lien, security interest in, or other right to, any of the Subordinated Creditor
Collateral (as hereinafter defined), each Subordinated Creditor expressly
subordinates all of its rights in any property of the Debtor, real or personal,
now or later securing the Subordinated Debt (the “Subordinated Creditor
Collateral”), to all present and future rights of the Purchaser in any of the
Subordinated Creditor Collateral to secure the Superior Debt, without regard to
the time or order of attachment or perfection of any security interest, the time
or order of filing any financing statement, or the giving or failure to give any
notice of the acquisition or expected acquisition of any purchase money security
interest. Each Subordinated Creditor consents to the creation and continuance of
all present and future security interests of the Purchaser in the Subordinated
Creditor Collateral to secure the Superior Debt and to the enforcement of those
security interests, including the removal of the Subordinated Creditor
Collateral from the real property of the Debtor. This subordination as to the
Subordinated Creditor Collateral is intended to define the rights and duties of
the Purchaser and the Subordinated Creditors; it is not intended that any third
party shall benefit from it. If the effect of any provision of this
subordination would be to give any third party a priority status to which that
party would not otherwise be entitled, that provision shall, to the extent
necessary to avoid that priority, be given no effect and the rights and
priorities of the Purchaser and the Subordinated Creditors shall be determined
in accordance with applicable law.

 

3.           Payments on Subordinated Debt.

 

(a)          Limitations. Except as permitted by Section 3(c), until all the
Superior Debt is paid in full in cash: (i) the Debtor shall not, directly or
indirectly, make any payments on account of or (other than any liens securing
the Subordinated Creditor Collateral) grant a security interest in, mortgage,
assign, or transfer, any properties to secure or satisfy any part of the
Subordinated Debt; (ii) no Subordinated Creditor shall demand or accept from the
Debtor or any other person any such payment or collateral or cancel, set off or
otherwise discharge any part of the Subordinated Debt; and (iii) neither the
Debtor nor any Subordinated Creditor shall otherwise take or permit any action
prejudicial to or inconsistent with the Purchaser’s priority position over the
Subordinated Creditors created by this Agreement.

 

 3 

 

 

(b)          Payments Received. If any payment (other than a payment permitted
by this Agreement or the Purchase Agreement) on account of or any collateral for
any part of the Subordinated Debt is received by any Subordinated Creditor, such
payment or collateral shall be delivered forthwith to the Senior Lender, in the
event any Senior Debt is outstanding, and if not so outstanding, to the
Purchaser by such Subordinated Creditor for application to the Senior Debt, if
still outstanding, and, if not outstanding, for application to the Superior
Debt, in the form received except for the addition of any endorsement or
assignment necessary to effect transfer of all rights therein to the Purchaser.
The Purchaser is irrevocably authorized (but not required), and each
Subordinated Creditor does hereby irrevocably appoint the Purchaser, or any of
its officers or employees on behalf of the Purchaser as the attorney-in-fact for
such Subordinated Creditor in connection with the Subordinated Debt, to supply
any required endorsement or assignment which may have been omitted. Until so
delivered any such payment or collateral shall be held by the recipient in trust
for the Purchaser and shall not be commingled with other funds or property of
the recipient.

 

(c)          Permitted Payments.

 

(i)          Subject to the other provisions of this Section 3(c), the Debtor
shall be permitted to make, and the Subordinated Creditors shall be permitted to
accept from the Debtor, one or more voluntary prepayments of principal in
respect of the Subordinated Debt, so long as (A) the Debtor has delivered to the
Purchaser evidence satisfactory to the Purchaser, in its sole and absolute
discretion, that that prepayment is being funded solely with amounts received in
collection of accounts receivable from the 2016 Walmart Promotional Program
(which evidence might include, but will not necessarily be limited to, invoice
documentation and proof of payment remittance from Walmart), (B) that prepayment
is funded solely with amounts received in collection of accounts receivable from
the 2016 Walmart Promotional Program, and (C)  that any such voluntary
prepayment is made on or before February 28, 2017.

 

(ii)         Subject to the other provisions of this Section 3(c), the Debtor
shall be permitted to make, and the Subordinated Creditors shall be permitted to
accept from the Debtor, (x) one or more voluntary prepayments of accrued
interest in respect of the Subordinated Debt, so long as (A) the Debtor has
delivered to the Purchaser evidence satisfactory to the Purchaser, in its sole
and absolute discretion, that that prepayment is being funded solely with
amounts received in collection of accounts receivable from the 2016 Walmart
Promotional Program (which evidence might include, but will not necessarily be
limited to, invoice documentation and proof of payment remittance from Walmart),
(B) that prepayment is funded solely with amounts received in collection of
accounts receivable from the 2016 Walmart Promotional Program, (C) that any such
voluntary prepayment is made on or before February 28, 2017 and (D) that the
outstanding principal balance of the Subordinated Debt has been paid in full in
cash.

 

(iii)        The Debtor shall not be permitted to make, and the Subordinated
Creditors shall not be permitted to accept from the Debtor, payments in cash of
any accrued interest on the Subordinated Debt other than in accordance with
Section 3(c)(ii), but interest may accrue and continue to accrue on the
Subordinated Debt in accordance with the Subordinated Debt Instruments. No such
accrued interest may be capitalized or otherwise added to the outstanding
principal balance of the Subordinated Debt, and no such accrued interest may
itself bear interest under the Subordinated Debt Instruments.

 

 4 

 

 

(iv)        Until the Merrick Bridge Repayment is paid in full in cash, the
Debtor shall, in lieu of making any prepayment of the Subordinated Debt
evidenced by the 2016 CTI–Merrick Note that is permitted to be made in
accordance with Section 3(c)(i) or (ii), pay to the Senior Lender the amount of
that permitted prepayment as a payment or prepayment of the Merrick Bridge
Repayment, and any such payment or prepayment paid to the Senior Lender will be
deemed a prepayment, in like amount, of the Subordinated Debt evidenced by the
2016 CTI–Merrick Note.

 

(v)         Until the Schwan Bridge Repayment is paid in full in cash, the
Debtor shall, in lieu of making any prepayment of the Subordinated Debt
evidenced by the 2016 CTI–Schwan Note that is permitted to be made in accordance
with Section 3(c)(i) or (ii), pay to the Senior Lender the amount of that
permitted prepayment as a payment or prepayment of the Schwan Bridge Repayment,
and any such payment or prepayment paid to the Senior Lender will be deemed a
prepayment, in like amount, of the Subordinated Debt evidenced by the 2016
CTI–Schwan Note.

 

(vi)        Unless otherwise agreed in writing by each Subordinated Creditor,
the Debtor, and the Purchaser, all prepayments of the Subordinated Debt
permitted to be made in accordance Section 3(c)(i) or 3(c)(ii) (and all payments
or prepayments of the Merrick Bridge Repayment or the Schwan Bridge Repayment to
be made in lieu of any such permitted prepayment in accordance with
Section 3(c)(iv) or 3(c)(v), respectively) must be made ratably to the
Subordinated Creditors (or to the Senior Lender, as applicable) based on the
outstanding principal balance of the Subordinated Debt owing from the Debtor to
each Subordinated Creditor.

 

4.           Collection of the Subordinated Debt, Bankruptcy, Etc. Until all of
the Superior Debt is paid in full in cash, no Subordinated Creditor shall,
without the prior written consent of the Purchaser, accelerate the maturity of
the Subordinated Debt, initiate or join with any other creditor of the Debtor in
initiating any proceedings, voluntary or involuntary, for the collection of the
Subordinated Debt or for the distribution, division or application of all or
part of the assets of the Debtor or the proceeds thereof, whether such
proceedings be for the liquidation, dissolution or winding up of the Debtor or
the Debtor’s business, receivership, insolvency or bankruptcy proceedings, an
assignment for the benefit of creditors or proceedings by or against the Debtor
for relief under any bankruptcy, reorganization or insolvency law or any law
relating to the relief of debtors, readjustment of indebtedness, reorganization,
arrangement, composition, extension or otherwise. The Purchaser is irrevocably
authorized (but not required), and each Subordinated Creditor does hereby
irrevocably appoint the Purchaser, or any of its officers or employees on behalf
of the Purchaser as the attorney-in-fact for such Subordinated Creditor in
connection with the Subordinated Debt, at its option, at any meeting of the
creditors of the Debtor or in any such proceeding or any proceeding initiated by
the Debtor:

 

(a)          to enforce claims comprising the Subordinated Debt either in its
own name or in the name of the Subordinated Creditors, by proof of debt, proof
of claim, suit or otherwise;

 

(b)          to collect any assets of the Debtor distributed, divided or applied
by way of dividend or payment, or any securities issued, on account of the
Subordinated Debt and apply the same, or the proceeds of any realization upon
the same the Purchaser in its discretion elects to effect, to the Superior Debt
until all of the Superior Debt has been paid in full in cash, rendering any
surplus to the Subordinated Creditors;

 

 5 

 

 

(c)          to vote claims comprising the Subordinated Debt to accept or reject
any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension; and

 

(d)          to take generally any action in connection with any such meeting or
proceeding which any Subordinated Creditor might otherwise take.

 

5.           Warranties and Representations Concerning Subordinated Debt.

 

(a)          The Debtor and the Subordinated Creditors jointly and severally
represent and warrant that (i) no part of Subordinated Debt is evidenced by any
instrument, security or other writing which has not previously been or is not
concurrently being deposited with the Purchaser (if requested by the Purchaser),
(ii) the Subordinated Creditors are the lawful owner of the Subordinated Debt
and no part thereof has been assigned to or subordinated or subjected to any
other security interest in favor of anyone other than the Purchaser and the
Senior Lender, and (iii) as of the date hereof, (A) the aggregate outstanding
principal balance of Subordinated Debt owing from the Debtor to Schwan is
$530,000 and (B) the aggregate outstanding principal balance of Subordinated
Debt owing from the Debtor to Merrick is $370,000.

 

(b)          Until all of the Superior Debt has been paid in full in cash,
(i) no Subordinated Creditor shall assign or subordinate any part of the
Subordinated Debt except to or in favor of the Purchaser and the Senior Lender;
and (ii) except as set forth in Section 8, neither the Debtor nor the
Subordinated Creditors shall agree to any amendment, supplement, waiver, or
other modification of any of the terms of the Subordinated Debt.

 

6.           Waivers. The Subordinated Creditors jointly and severally waive
(a) any defense based on the adequacy of a remedy at law which might be asserted
as a bar to the remedy of specific performance hereof in any action brought
therefor by the Purchaser, (b) presentment, notice and protest in connection
with all negotiable instruments evidencing the Superior Debt or the Subordinated
Debt to which they may be parties, notice of the acceptance of this Agreement by
the Purchaser, notice of any loans made, increases in the amount of, or interest
rate on the Superior Debt, extensions granted or other action taken or
postponement of the time of payment or any other indulgence in connection with
the Superior Debt, to any substitution, exchange or release of collateral
therefor and to the addition or release of any person primarily or secondarily
liable thereon and (c) all rights, if any, to require a marshaling of the
Debtor’s assets by the Purchaser or to require that the Purchaser first resort
to some or any portion of any collateral for the Superior Debt before
foreclosing upon, selling or otherwise realizing on any other portion thereof.
No waiver is made by the Purchaser of any of its rights hereunder unless the
same is in writing, and each waiver, if any, is a waiver only with respect to
the specific instance involved.

 

7.           Duration. This Agreement is a continuing agreement and the
Purchaser may, without notice to the Subordinated Creditors, increase, extend or
continue credit and make other financial accommodations to or for the account of
the Debtor in reliance upon this Agreement. This Agreement may be terminated by
the Subordinated Creditors only if all of the Superior Debt is finally paid in
full in cash.

 

8.           Amendment of Subordinated Debt. Each Subordinated Creditor shall
not modify or amend any note, agreement, or instrument evidencing or securing
the Subordinated Debt, including, without limitation, the Subordinated Debt
Instruments, without the prior written consent of the Purchaser.

 

 6 

 

 

9.          Default. If any representation or warranty in this Agreement or in
any instrument evidencing the Superior Debt proves to have been materially false
when made or in the event of a breach by the Debtor or any Subordinated Creditor
in the performance of any of the terms of this Agreement or upon the occurrence
of any event of default under any instrument or agreement evidencing the
Superior Debt, the Purchaser may, at its option, declare all Superior Debt to be
forthwith due and payable, without presentment, demand, protest, or notice of
any kind, notwithstanding any time or credit otherwise allowed. At any time any
Subordinated Creditor fails to comply with any provision applicable to such
Subordinated Creditor, the Purchaser may demand specific performance of this
Agreement, whether or not the Debtor has complied with this Agreement, or
exercise any other remedy available at law or equity.

 

10.         The Purchaser’s Duties Limited. The rights granted to the Purchaser
in this Agreement are solely for its protection and nothing herein contained
imposes on the Purchaser any duties with respect to any property of the Debtor
or any Subordinated Creditor received hereunder beyond reasonable care in their
custody and preservation while in the Purchaser’s possession. The Purchaser has
no duty to preserve rights against prior parties in any instrument or chattel
paper received hereunder.

 

11.         Authority. The Debtor and the Subordinated Creditors jointly and
severally represent and warrant that they have authority to enter into this
Agreement and the persons signing for each party are authorized and directed to
do so.

 

12.         Modification. This Agreement may only be modified in writing signed
by the Purchaser, the Debtor and each Subordinated Creditor.

 

13.         Additional Documentation. The Debtor and each Subordinated Creditor
shall execute and deliver to the Purchaser such further instruments and shall
take such further action as the Purchaser may at any time or times reasonably
request in order to carry out the provisions and intent of this Agreement.

 

14.         Expenses. The Debtor agrees to pay the Purchaser on demand all
expenses of every kind, including actual attorney’s fees, which the Purchaser
may incur in enforcing or protecting any of its rights under this Agreement.

 

15.         Persons Bound. This Agreement benefits the Purchaser and its
successors and assigns, and binds the Debtor, each Subordinated Creditor and
their respective successors and assigns.

 

16.         Defects Waived. This Agreement is effective notwithstanding any
defect in the validity or enforceability of any instrument or document
evidencing the Superior Debt.

 

17.         Notices. All notices, demands and communications provided for herein
or made hereunder shall be delivered, or mailed first class with postage
prepaid, or telefaxed, addressed in each case as follows, until some other
address shall have been designated in a written notice given in like manner, and
shall be deemed to have been given when so delivered, mailed or telefaxed:

 

 7 

 

 

If to the Debtor: CTI Industries Corporation   22160 North Pepper Road  
Barrington, Illinois  60010   Attention: Stephen M. Merrick   Telephone: (847)
620-1308   Facsimile: (847) 382-1219       with a copy to: Vanasco, Genelly &
Miller   33 North LaSalle Street, Suite 2200   Chicago, Illinois  60602  
Attention: Gerald Miller   Telephone: (312) 786-5100   Facsimile: (312) 786-5111
      If to the Subordinated     Creditors: Stephen M. Merrick   22160 North
Pepper Road   Barrington, Illinois  60010   Facsimile: (847) 382-1219        
John H. Schwan   22160 North Pepper Road   Barrington, Illinois  60010  
Facsimile: (847) 382-1219       If to the Purchaser: BMO Private Equity (U.S.),
Inc.   c/o BMO Mezzanine Fund   111 West Monroe, 20E   Chicago, Illinois  60603
  Attention: Jason Swanson and Serkan Eskinazi   Telephone: (312) 293-8196  
Facsimile: N/A       with copy to: Vedder Price P.C.   222 North LaSalle Street,
Suite 2400   Chicago, Illinois  60601   Attention: Guy E. Snyder and Marie H.
Godush   Telephone: (312) 609-7500   Facsimile: (312) 609-5005

 

18.         Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Receipt of an executed signature page to this agreement by
facsimile or other electronic transmission will constitute effective delivery of
that executed signature page. Electronic records of executed Operative Documents
(including this agreement) maintained by the Purchaser will be deemed to be
originals.

 

 8 

 

 

19.         Law Governing. The validity, construction and enforcement of this
Agreement are governed by the internal laws of the State of Illinois.

 

[Signature Page Follows]

 

 9 

 

 

The parties are signing this Subordination Agreement as of the date stated in
the introductory clause.

 

  CTI INDUSTRIES CORPORATION,   as Debtor       By:  /s/ Stephen Merrick  
Name:  Stephen Merrick   Title:  President       /s/ Stephen M. Merrick  
STEPHEN M. MERRICK, as a Subordinated Creditor       /s/ John H. Schwan   John
H. Schwan, as a Subordinated Creditor       BMO PRIVATE EQUITY (U.S.), INC.,  
as the Purchaser       By:  /s/ Timothy J. Moran   Name:  Timothy J. Moran  
Title:  Managing Director

 

Signature page to Subordination Agreement (2016 CTI–Shareholder Debt)

 

 

 